Earl Warren: Number 382, the First Unitarian Church of Los Angeles Incorporation versus County of Los Angeles. And Number 385, the Valley Unitarian Universalist Church Incorporated, petitioner, versus County of Los Angles. Mr. Wirin, you may proceed.
A. L. Wirin: May it please the Court. The petitioners here are two churches in Southern California one of the First Unitarian Church of Los Angles, the other is the Valley Unitarian-Universalist Church of San Fernando Valley. The petitioners are here because they do no comply with the requirement of a statute enacted by the legislature of California in 1953. This requirement imposed as a condition for securing the traditional tax exemption which so far as churches are concerned had been accorded in California for over a century and which these petitioners had had dropped their existence. In the event, this statute, the text to which of course appears in the appendix to the bringing of opening brief, imposed as a condition for the securing of that exemption that the person-organization make a declaration under oath, the tax person did not advocate the destruction of the Government of California or of any state by force or violence or under -- or rather unlawful means, a phrase not unknown to this Court. But additionally and conjunctively also imposed the requirement that the person declare that he or the organization declare does not advocate the support of a foreign government against the United States in the event of hostility. A phrase quite new to this Court, indeed my guess is that no justice sitting on this Court has ever had to deal with the meaning of that phrase or it's application.
Speaker: (Inaudible)
A. L. Wirin: They are incorporated institutions. The First Unitarian Church in a very short statement which I'd like to call to the Court's attention and which appears in the record which is --
Felix Frankfurter: Would you mind putting before us what a -- what the legislation is (Inaudible) to invalidate?
A. L. Wirin: Oh, indeed.
Felix Frankfurter: I know -- I know that you've been left but I don't know why.
A. L. Wirin: Well, the legislation which we asked the Court to invalidate is the statute which the legislature adopted in 1953, which statute appears in the appendix of our agreeing brief in appendix A -- appendix A. And we are also asking the Court to invalidate. I must say to Your Honor, we're asking you to invalidate as applied to this petitioners be that -- be that as it may, a provision in the California constitution which appears at the bottom of Exhibit A and which was adopted by a vote of a majority of the voters of California in 1952. That appears at the bottom of Exhibit A. I hasten --
Felix Frankfurter: Isn't that by a referendum (Voice Overlap) --
A. L. Wirin: It was by referendum after the request for it by the legislature.
Felix Frankfurter: In California, is there an official statement for and about?
A. L. Wirin: There is.
Felix Frankfurter: (Inaudible)
A. L. Wirin: There are. And I shall advert to them in a moment if I may Your Honor as to --
Felix Frankfurter: Is it printed?
A. L. Wirin: They are printed and we have filed with the clerk of the Court the full text of the argument or statement pro and con.
Felix Frankfurter: But that -- the pro and con is -- is that prepared under the State authority? Some -- some --
A. L. Wirin: It is.
Felix Frankfurter: Somebody who's (Inaudible)
A. L. Wirin: Well, it doesn't too clear how it's done but in any event someone who presumably is a spokesman and responsible for and knows the proposal --
Felix Frankfurter: But who -- who doesn't -- who apparently (Inaudible)
A. L. Wirin: The -- the Registrar of Voters. It is the State -- it is the decision by the State of California. And these, the argument for --
Felix Frankfurter: (Inaudible) is that right? There must be somebody that makes them, is that it?
A. L. Wirin: The Registrar of Voters makes the decision. If there were a great conflict, I don't know how we would resolve it. But ordinarily he selects a person or organization whom he considers responsible. In this instance, it was a member of the legislature who spoke for it and the American Civil Liberties Union spoke against it. And it was printed and distributed --
Felix Frankfurter: Isn't that the filed? Have you had filed it?
A. L. Wirin: It is on file with the clerk of the Court and we made mentioned of some of the pertinent provisions in our briefs and I shall do so in my oral argument.
Speaker: (Inaudible) just this one?
A. L. Wirin: I'm afraid we filed just one, we --
Speaker: (Inaudible)
A. L. Wirin: Pardon?
Felix Frankfurter: (Inaudible)
A. L. Wirin: The -- yes.
Felix Frankfurter: (Inaudible)
A. L. Wirin: Oh, not at all and they're available and we will -- we will file a copy for each of the documents.
William J. Brennan, Jr.: Sorry, I've lost track of this, what is this document you're talking about?
A. L. Wirin: This document is the document distributed by the Registrar of Voters to all voters in California at elections and with respect to the constitutional amendment which I have just mentioned at the election 1952, there was such a document which referred to numerous propositions and referred particularly to the proposition which became the constitutional amendment. And it contains arguments on either side by a representative -- by persons representing each side.
William J. Brennan, Jr.: Well now, does it have significance for our purpose?
A. L. Wirin: It does. I shall refer to it in my oral argument. We refer to it in our briefs. And we shall see to it that there are enough copies filed so that each of Your Honors may have it, may have a copy.
Felix Frankfurter: Presumably the -- presumably, the argument that prevailed by the popular referendum is an expression, whatever, a constitutional provision. And here the people of California whom America had adopted it, that they removed (Inaudible) to the constitution.
A. L. Wirin: Presumably.
Felix Frankfurter: Is that your statement?
A. L. Wirin: Presumably so, and I shall so assume it. But I hasten to add to Your Honors, that so far as the thrust of my oral argument is concerned and the thrust of our briefs is concerned, we challenged the legislation which was adopted by the California legislature subsequent to the constitutional amendment. And may I mention this Your Honor, we make that challenge because the constitutional amendment which is adapted made no provisions for and made no reference to the requirement of any declarations under oath by anyone in California. The legislature however, despite the fact that the constitutional provision made no such provision, in its purpose to implement the constitutional amendment it required an elaborate comprehensive oath taking system which I should advert to as I move along and as I say, which constitutes the major thrust of our challenge. In other words --
Felix Frankfurter: Do I understand there was a constitutional oath to the constitutional amendment in California, which was then translated into action into the particular Act by the legislature. You're saying the statutes as they stand, in offenses (Inaudible)
A. L. Wirin: I am saying that the translation should be tried.
Felix Frankfurter: And you're further saying that the light that might be shed by the constitutional provision as illuminated by those who opposed that official declaration, in and itself, by attacking that was also attacking the means of carrying it out?
A. L. Wirin: Precisely. Our emphasis being upon the latter. Our point being that the translation which the California legislature made violates the federal constitutional limitations.
Speaker: (Inaudible)
A. L. Wirin: Yes, Your Honor.
Speaker: Were the constitutional amendment at any extent self-executing?
A. L. Wirin: There is some dispute in -- in California as to whether it was self-executing. For the purposes of my position here, it is self-executing and Your Honors may so assume. But, our objection is and I think the position of the respondent is that the constitutional amendment is self-executing. But our position is that the constitutional amendment was not self-executed or executed and it's not being executed at any manner except through the requirement of a note as required by the legislature. So that Your Honors have before you a legislative requirement or requiring those which said legislative requirements we are challenging and for failure of compliance with legislative requirements, these petitioners lost their tax exemption.
Speaker: (Inaudible)
A. L. Wirin: It might be, might be. Your Honors, it might very well say that all you need to reach is this statute because in order to vacate, in order to reverse the judgment which judgments are posited upon a refusal of the petitioners to take this loyalty oath, that is all there is before Your Honors. And Your Honors may go further and Your Honors may say, since the language in the -- well, there's no point in my urging which you want to deem go further. If Your Honors will go far enough if you dispose of the justiciable controversy raised directly by the petitioners in this case or of the major and immediate justiciable controversy, yes Your Honor.
William J. Brennan, Jr.: No, I thought --
A. L. Wirin: All right (Voice Overlap)
William J. Brennan, Jr.: -- just follow you --
Speaker: (Inaudible)
A. L. Wirin: Pardon?
Speaker: (Inaudible)
A. L. Wirin: Oh, they can be filed the next two days. I can phone my office to see that they get here. I'm pretty sure. And make it the cooperation --
Speaker: As soon as you can.
A. L. Wirin: Yes, I make it get the cooperation of the respondent that represents the county assessor and whom must have hundreds of these mailed.
Speaker: (Inaudible)
A. L. Wirin: Very well. Now, the petitioner here in its protest to the assessor objecting to being required to comply with this law stated and it is at the record 14 and it is a short paragraph, and I think -- I can -- I'm sure I can call Your Honors attention before the noon -- before the hour for adjournment. It is the first paragraph on page 14. And it recites in the word, in the record that --
Speaker: Which record?
A. L. Wirin: Oh, well. The First Unitarian Church record, I shall not be referring to the other record.
Speaker: The First being the --
A. L. Wirin: Yes. The thicker -- the thicker of the two.
Speaker: 382.
A. L. Wirin: 382. The principles, moral, and religious of the First Unitarian Church of Los Angeles compel it, it's members, officers, and minister, as a matter of deepest conscience, belief and conviction, to deny power in the state to compel acceptance by it or any other church of this or any other oath of coerced affirmation as to church doctrine, advocacy or beliefs. And pursuant to this protest, the petitioner did not sign the declaration under oath and under the provision of the statute we are challenging -- forfeited its right to tax exemption. And then in accordance with California procedure, it paid the tax under protest and filed a suit to recover it. In the courts below, there are -- were two cases, the Valley Unitarian-Universalist in this case. The trial judges in the Los Angeles Superior Court divided evenly, one judge holding this requirement invalid under state law, the other holding is valid. And when we reached the Supreme Court of the State, the Supreme Court divided 4-to-3, three of the justices believing this matter to be violative of federal constitutional right.